In the
                               Missouri Court of Appeals
                                           Western District
STATE OF MISSOURI,                                        )
                                                          )
                   Respondent,                            )    WD77564
                                                          )
v.                                                        )    OPINION FILED: July 28, 2015
                                                          )
TONYA MARIE THOMAS,                                       )
                                                          )
                    Appellant.                            )

                Appeal from the Circuit Court of Jackson County, Missouri
                          The Honorable Joel P. Fahnestock, Judge

 Before Division Four: Alok Ahuja, Chief Judge, Presiding, Karen King Mitchell, Judge
                              and Gary D. Witt, Judge


          Appellant Tonya Thomas ("Thomas") appeals from her conviction of the class D

felony of resisting arrest, contesting the sufficiency of the evidence in her sole point on

appeal. Because we find that sufficient evidence supports the jury's finding of guilt, we

affirm.

                                   Factual and Procedural History1

          Thomas was convicted by a jury of the class D felony of resisting arrest, Section

575.150.2 The following evidence was presented at trial:
          1
          We view the evidence and inferences in the light most favorable to the State, and all evidence and
inferences to the contrary are rejected. State v. Porter, 439 S.W.3d 208, 211 (Mo. banc 2014).
       Kansas City Police Officer Zachary True ("Officer True") and Officer Brandon

Bray ("Officer Bray") were assigned to a proactive unit that targets violent criminals,

repeat offenders, and people with warrants. On July 28, 2013, they were in uniform in a

marked patrol car conducting surveillance on a house at 4311 East Linwood because they

had received information that Thomas and Edward Prang ("Prang") were residing at that

location. Both Thomas and Prang had active felony warrants. Officer Bray was in the

driver's seat and was using binoculars.

       Both officers recognized Thomas and Prang by sight from previous contacts.

While the officers had surveillance on the apartment, Thomas and Prang drove up to the

back lot of the apartment in a black Honda Accord. Thomas was driving. Thomas and

Prang exited the vehicle and walked toward the residence. A man standing nearby said

something to them, after which they both looked in the direction of the officers and then

walked inside the residence. The officers radioed for backup so they could surround the

residence. However, about a minute later, before backup arrived, Thomas exited the

residence, got into the driver’s seat of the Honda, and drove from the back of the

residence to the front of the residence.

       As Thomas pulled up to the front of the residence, Prang ran out and got into the

passenger seat. The officers activated their lights and siren and attempted to stop the

vehicle. Thomas looked at the officers and sped away. Thomas was driving at speeds in

excess of 70 to 80 miles per hour in areas where the speed limit was 35 to 45 miles per

hour. The patrol car reached up to 91 miles per hour but was unable to catch Thomas.

       2
           All statutory references are to RSMo 2000 as supplemented unless otherwise indicated.

                                                         2
Due to the dangerous nature of the pursuit, the officers decided to discontinue it, write a

report and wait for Thomas to be picked up later.

       Both officers testified that they observed Thomas driving the vehicle before and

during the pursuit and identified her in open court.

       The jury found Thomas guilty of resisting arrest. Thomas failed to appear for

sentencing on February 3, 2014. An arrest warrant was served, and on May 6, 2014,

Thomas was sentenced to four years in prison. Thomas appeals.

                                   Standard of Review

       Thomas challenges the sufficiency of the evidence to support her conviction.

       An appellate court's review of the sufficiency of the evidence to support a criminal
       conviction is limited to determining whether there is sufficient evidence from
       which a reasonable jury could have found the defendant guilty beyond a
       reasonable doubt. All evidence and inferences favorable to the State are accepted
       as true, and all evidence and inferences to the contrary are rejected. This is not an
       assessment of whether the Court believes that the evidence at trial established guilt
       beyond a reasonable doubt but rather a question of whether, in light of the
       evidence most favorable to the State, any rational fact-finder could have found the
       essential elements of the crime beyond a reasonable doubt.

State v. Porter, 439 S.W.3d 208, 211 (Mo. banc 2014) (internal citations and quotations

omitted).

                                          Analysis

       Thomas contends that the trial court erred in overruling her motion for judgment

of acquittal at the close of the State's evidence as to the felony of resisting arrest because

the State's evidence was insufficient to prove each element of the felony. The State

argues that the evidence was sufficient and that this court should refuse to consider



                                              3
Thomas's appeal because of the "escape rule" in that Thomas failed to appear for

sentencing. For ease of analysis, we address the State's "escape rule" argument first.

       The escape rule's primary purpose is to deny the right of appeal to a defendant

who escapes justice. State v. Troupe, 891 S.W.2d 808, 809 (Mo. banc 1995). The

application of the rule does not violate a defendant's constitutional rights because a right

to appeal a conviction does not exist. State v. Shuey, 193 S.W.3d 811, 813-14 (Mo. App.

W.D. 2006). The decision to apply the escape rule rests within the sound discretion of

the appellate court. State v. Johnson, 299 S.W.3d 330, 332 (Mo. App. W.D. 2009). This

court is authorized to dismiss an appellant's appeal if the appellant absconds after

conviction. Id.

       In order to decide whether to apply the escape rule, we must inquire as to whether

the escape adversely affects the criminal justice system. Reasons for applying the escape

rule include:

       (1) the need for a court to have control over the defendant before making a
           decision on appeal;
       (2) curtailment of administrative problems caused by the escapee's absence;
       (3) preventing prejudice to the State in the event of a remand for a new trial;
       (4) preventing defendants from selectively abiding by court decisions;
       (5) discouraging escape;
       (6) encouraging voluntary surrender;
       (7) preserving respect for the criminal justice system; and
       (8) promoting the dignified operation of the appellate courts

Shuey, 193 S.W.3d at 814 (quoting State v. Hickerson, 66 S.W.3d 787, 789 (Mo. App.

W.D. 2002)).

       After her conviction, Thomas, whose bond was continued, failed to appear for her

sentencing on February 3, 2014, and a capias warrant was issued. More than two months

                                             4
later, Thomas was found and the warrant was served. On May 6, 2014, Thomas was

sentenced.    Thomas displayed no intention of voluntarily returning on her own for

sentencing.

       By escaping justice for over three months, Thomas demonstrated disregard of the

law and disrespect for the court and the criminal justice system. Those who seek the

protection of our legal system must be willing to comply with its rules and decisions.

State v. Massey, 98 S.W.3d 105, 107 (Mo. App. 2003). Thomas forfeited the protection

of the legal system when she escaped justice for more than three months. See id.

Thomas's actions caused a capias warrant to be issued and required law enforcement

officers to expend resources to track her down, arrest her, and hold her in custody for

sentencing.   We would act well within our discretion to dismiss Thomas's appeal.

Johnson, 299 S.W.3d at 332.

       Notwithstanding the applicability of the escape rule, Thomas's underlying point on

appeal is without merit. Thomas claims that the State failed to prove beyond a reasonable

doubt that Thomas was the driver of the Honda that fled the officers effecting the arrest

because, according to the dash cam video, the officers completely lost sight of the Honda

for at least ten seconds due to the obstruction of their view by the neighboring residence

and thus the officers did not get a good look at the driver.

       A person commits the class D felony of resisting arrest if, knowing that a law

enforcement officer is making an arrest or reasonably should know that a law

enforcement officer is making an arrest, for the purpose of preventing the officer from

effecting the arrest, the person resists the arrest by fleeing from the officer in such a

                                              5
manner that creates a substantial risk of serious physical injury or death to any person.

§ 575.150. In order to convict a person of a crime, due process requires that the State

prove beyond a reasonable doubt every element of the crime charged. State v. Jackson,

410 S.W.3d 204, 212 (Mo. App. W.D. 2013).

       Thomas's claim ignores the standard of review applicable to the appellate review

of the sufficiency of the evidence. Porter, 439 S.W.3d at 211. The relevant inquiry in

appellate review of this point is whether there is sufficient evidence from which a

reasonable fact finder could have found the defendant guilty beyond a reasonable doubt.

Id. All of the evidence taken together supports the jury's finding that Thomas, for the

purpose of preventing law enforcement officers from making the arrest, resisted by

fleeing from the officers at such high rates of speed which created a substantial risk of

serious physical injury or death to any person.         A witness's testimony is sufficient

evidence to sustain a conviction, and the trier of fact is left to determine credibility issues.

Id. At trial, both officers testified that they had dealt with Thomas in the past, recognized

her on sight, and identified her in court. Both officers also testified that they were a

"hundred percent" certain that the person they saw in the driver's seat of the Honda was

Thomas. The officers witnessed her drive up to the house in the car, walk from the car to

the house, leave the house and re-enter the car and drive to the front of the house to pick

up Prang. The officers activated the emergency lights and siren on their marked patrol

car and Thomas sped away. Despite Thomas's contention, no evidence controverts the

officers' testimony and instead the testimony is consistent with what is viewable on the

dash cam video. See State v. Williams, 334 S.W.3d 177, 180 (Mo. App. W.D. 2011).

                                               6
                                          Conclusion

      The judgment of the trial court is affirmed.




                                                Gary D. Witt, Judge

All concur




                                            7